UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK


 AHMADOU SANKARA,

              Petitioner,

       v.                                                19-CV-174
                                                         ORDER
 WILLIAM P. BARR, et al.,

              Respondents.



       On February 27, 2019, the pro se petitioner, Ahmadou Sankara, commenced this

proceeding by filing a petition for a writ of habeas corpus. Docket Item 1. On April 30,

2019, this Court issued a decision and order denying Sankara’s petition without

prejudice. Docket Item 25. The next day, the Clerk of Court entered judgment for the

respondents, and the case was closed. Docket Item 26.

       Since that time, Sankara has filed, and this Court has denied, several motions for

reconsideration. Sankara’s motion for reconsideration dated July 24, 2019, remains

pending. For the reasons stated in this Court’s text order dated July 11, 2019, that

motion is denied.

       On August 15, 2019, and again August 26, 2019, Sankara wrote a letter to this

Court and moved for an emergency stay of his removal in light of his petition for a writ of

certiorari before the United States Supreme Court. Docket Items 37, 38. That petition

seeks review of the Second Circuit’s decision denying his request for review of various

BIA decisions. In one of his letters, Sankara noted that in “Nken v. Holder, 556 U.S.
418, 434 (2009), the Supreme Court instructed courts to adjudicate stay motions by

applying the ‘traditional’ standard for a stay.’” Docket Item 38 at 1.

       This proceeding has been fully adjudicated and was closed on May 1, 2019. But

even if it were not closed, Sankara would be foreclosed from seeking a stay of his

removal order from this Court as part of this proceeding. Sankara’s habeas petition

must challenge validity of his detention, not his order of removal. His motion to stay

removal has no relationship to his habeas petition. In fact, if Sankara is removed, any

pending habeas petition would be moot because of his release from custody. See

Edwards v. Ashcroft, 126 F. App’x 4, 4 (2d Cir. 2005); Diop v. Sessions, 2019 WL

1894387, at *2 (S.D.N.Y. Mar. 20, 2019).

       What is more, Congress has foreclosed district courts from reviewing removal

orders. “As part of the REAL ID Act of 2005, Congress mandated that ‘the sole and

exclusive means for judicial review of an order of removal’ should be ‘a petition for

review filed with an appropriate court of appeals.’” Singh v. U.S. Citizenship and

Immigration Servs., 878 F.3d 441, 445 (2d Cir. 2017) (quoting 8 U.S.C. § 1252(a)(5)).

District courts therefore have concluded that they lack jurisdiction to stay removal in

typical circumstances. See, e.g., Barros Anguisaca v. Decker, 2019 WL 3244122, at *4-

*7 (S.D.N.Y. July 9, 2019); Al-Garidi v. Holder, 2009 WL 1439216, at *1 (W.D.N.Y. May

15, 2009) (“This Court and other district courts throughout the country have routinely

held that because district courts have no jurisdiction to review final orders of removal,

they have no jurisdiction to review requests for stays of removal.”). 1


       1There may be some limited circumstances where a district court may enjoin
removal. See Yearwood v. Barr, 2019 WL3456738, at *5 (July 30, 2019) (discussing
cases). Those circumstances do not apply here.

                                             2
         Sankara must seek the relief he wants from an immigration judge or the BIA.

Alternatively, a court that is reviewing his removal-related proceedings may stay his

removal order. But it appears Sankara already has sought this relief: On May 8, 2019,

the Second Circuit dismissed Sankara’s petitions for review in his removal-related

proceedings “because they present no arguable issues.” Order at 1, Sankara v. Barr¸

No. 17-2257 (2d Cir. May 8, 2019). At the same time, the court denied Sankara’s

motion to stay his removal as moot. Id. And three weeks later, the Second Circuit

denied Sankara’s motion for reconsideration of that decision. Order, Sankara v. Barr,

No. 17-2257 (2d Cir. May 29, 2019). On June 21, 2019, the Second Circuit returned

Sankara’s motion for a stay pending writ of certiorari for lack of jurisdiction. Notice of

Non-Jurisdiction, Sankara v. Barr, No. 17-2257 (2d Cir. June 21, 2019).

         On June 25, 2019, Sankara filed a petition for writ of certiorari with the United

States Supreme Court. Petition, Sankara v. Barr, No. 19-5005 (S. Ct. June 25, 2019).

On July 25, 2019, Sankara moved a justice of the Supreme Court to stay his removal

pending the disposition of his petition for a writ of certiorari. Justice Ginsburg denied

Sankara’s motion to stay his removal on July 25, 2019.

         Sankara now asks this Court to do what Justice Ginsburg would not. But this

Court is without jurisdiction over his motion, Docket Item 38, and it is otherwise

improperly raised in a habeas proceeding. The motion is therefore denied.

         SO ORDERED.

Dated:          September 3, 2019
                Buffalo, New York

                                                 s/ Lawrence J. Vilardo
                                                LAWRENCE J. VILARDO
                                                UNITED STATES DISTRICT JUDGE

                                               3
